         Case 1:21-cv-00612-AT Document 15 Filed 05/19/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

YAMAN F. TAYLOR,                       )
                                       )
             Plaintiff,                )
                                       )
v.                                     ) CIVIL ACTION FILE NO.
                                       ) 1:21-CV-0612-AT
JACK IN THE BOX, INC.,                 )
                                       )
             Defendants.               )
                                       )

             STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Yaman

F. Taylor hereby stipulates to the voluntarily dismissal of all claims in the above-

captioned action with prejudice with each party to bear his or its respective costs

and attorneys’ fees. Defendant Jack in the Box, Inc. stipulates to this voluntarily

dismissal with prejudice through its undersigned counsel.

      This, the 19th day of May, 2021.


 Respectfully submitted,                      Respectfully submitted,

 /s/ Yaman F. Taylor (With Permission— /s/ William H. Rooks
 See Ex. A)                            William H. Rooks
 Yaman F. Taylor                       Georgia Bar No. 906785

                                          1
         Case 1:21-cv-00612-AT Document 15 Filed 05/19/21 Page 2 of 5




7515 Garnet Dr.                           BALLARD SPAHR, LLP
Jonesboro, GA 30236                       999 Peachtree Street, N.E.
tayloryaman12@outlook.com                 Suite 1000
                                          Atlanta, GA 30309
Pro se                                    Telephone: (678) 420-9492
                                          Facsimile: (678) 420-9301
                                          rooksw@ballardspahr.com

                                          Counsel for Defendant
                                          Jack in the Box, Inc.




                                      2
Case 1:21-cv-00612-AT Document 15 Filed 05/19/21 Page 3 of 5




                       EXHIBIT A




                             3
                       Case 1:21-cv-00612-AT Document 15 Filed 05/19/21 Page 4 of 5


Rooks, William (Atlanta)

From:                                  Rooks, William (Atlanta)
Sent:                                  Tuesday, May 11, 2021 3:57 PM
To:                                    'yaman taylor'
Subject:                               RE: Yaman v. Jack in the Box, Inc., 1:21-cv-0612-AT


Thank you, Mr. Taylor.

All my best,

Will

William H. Rooks




999 Peachtree Street, NE, Suite 1600
Atlanta, GA 30309-4421
678.420.9492 DIRECT
678.420.9301 FAX
rooksw@ballardspahr.com
VCARD


www.ballardspahr.com




From: yaman taylor <tayloryaman12@outlook.com>
Sent: Tuesday, May 11, 2021 3:56 PM
To: Rooks, William (Atlanta) <rooksw@ballardspahr.com>
Subject: Re: Yaman v. Jack in the Box, Inc., 1:21-cv-0612-AT

⚠ EXTERNAL
Funds received, you have my permission to esign on my behalf and file joint stipulation of
dismissal.

Best Regards
YT




                                                                 1
         Case 1:21-cv-00612-AT Document 15 Filed 05/19/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that on May 19, 2021, I served a true and

correct copy of the foregoing document on Plaintiff Yaman F. Taylor by placing said

copy in a postage paid envelope addressed to the person hereafter listed and by

depositing said envelope in the U.S. Mail:

      Yaman F. Taylor
      7515 Garnet Dr.
      Jonesboro, GA 30236

      I further certify that on May 19, 2021, I e-mailed a true and correct copy of

the foregoing document to Plaintiff Yaman F. Taylor at the following e-mail address,

which Plaintiff listed in the signature block of the Complaint:

      tayloryaman12@outlook.com


                                              /s/ William H. Rooks
                                              William H. Rooks
                                              BALLARD SPAHR LLP




                                          4
